State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 31, 2014                     517685
________________________________

In the Matter of ADAM JAMISON,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

BRIAN FISCHER, as Commissioner
   of Corrections and
   Community Supervision,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Stein, J.P., McCarthy, Rose, Lynch and Clark, JJ.

                             __________


     Adam Jamison, Stormville, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Franklin County)
to review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner was charged in a misbehavior report with
engaging in an unauthorized exchange, smuggling and refusing a
direct order. According to the report, petitioner was observed
opening a fellow inmate's cell hatch and placing several items
into the cell. Petitioner was ordered to stop and to close the
cell hatch but refused to do so before locking himself in his
cell. Following a tier III disciplinary hearing, petitioner was
found guilty of engaging in an unauthorized exchange and refusing
a direct order. The determination was affirmed on administrative
appeal, with a modified penalty, and this CPLR article 78
                              -2-                517685

proceeding ensued.

      We confirm. To the extent that petitioner raises the issue
of substantial evidence, we find that the misbehavior report, the
videotape and the hearing testimony amply support the
determination of guilt (see Matter of Kalwasinski v Fischer, 87
AD3d 1207, 1207-1208 [2011]; Matter of Abreu v Fischer, 83 AD3d
1348, 1348 [2011]).

      Turning to petitioner's procedural arguments, we reject his
contention that he was denied the right to call a certain inmate
as a witness. As there is no indication in the record that the
requested inmate ever agreed otherwise, the witness refusal form
signed by the inmate indicating the reason he would not testify
adequately protected petitioner's right (see Matter of Procopio v
Fischer, 100 AD3d 1292, 1293 [2012]; Matter of Tulloch v Fischer,
90 AD3d 1370, 1371 [2011]). The record also reflects that the
hearing was commenced and completed in a timely manner and the
proper extensions were obtained (see Matter of Pooler v Fischer,
107 AD3d 1256, 1257 [2013], lv denied 22 NY3d 855 [2013]).
Further, we find no merit to petitioner's contention that his
request to view a certain videotape recorded earlier on the day
of the incident was improperly denied, inasmuch as he neither
requested the videotape from his assistant nor asked to view it
at the hearing (see Matter of Smith v Goord, 307 AD2d 564, 564-
565 [2003]). Finally, we are unpersuaded by petitioner's
contention that the hearing transcript was incomplete or
insufficient for meaningful review (see Matter of Smythe v
Fischer, 101 AD3d 1280, 1281 [2012], lv denied 20 NY3d 861
[2013]). Petitioner's remaining claims have been examined and
found to be without merit.

     Stein, J.P., McCarthy, Rose, Lynch and Clark, JJ., concur.
                              -3-                  517685

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court